 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Steelworkers of America,CIOandMrs.Ruth C.Tillery.Case No. 10-CB-289. October 19, 1955DECISION AND ORDEROn August 1, 1955, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter, the General Counselfiled exceptions to the Intermediate Report and a supporting brief;and the Respondent filed a reply to the exceptions.The Board has reviewed the rulings made by the Trial Examinerat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief of the General Counsel, theRespondent's reply, and the entire record in the case, and herebyadopts the Trial Examiner's findings, conclusions, and recommenda-tions., ,ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, United Steelworkers ofAmerica, CIO, and its officers, representatives,agents, successors, andassigns, shall :1.Cease and desist from restraining or coercing employeesof MetalFabricators & Finishers, Inc., Vulcan Binder and Cover Co., andviolence,, or by interfering with employees' ingress and egress to andfrom work, or in any other manner restraining or coercing employees inthe exercise of their right to self-organization, to form, join,or assistlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protec-tion, and to refrain from any or all of such activities, except to the ex-tent that such right may be affected by an agreement requiring inem-bership in a labor organization as authorized in Section8 (a) (3)of the Act.IThe Oeneral Counsel excepts to the Trial Examiner's failure to find that the Respondentviolated Section 8 (b) (1) (A) of the Act by other conduct not relied on by the TrialExaminer.In view of the fact the other alleged violations of Section 8 (b) (1) (A)would be merely cumulative and would not affect the remedialorder issued herein, wefind it nnnecessar3 to decide whether this other conduct violated the Act114 NLRB No. 98. 5332..Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post in- its business office in Birmingham, Alabama, copies ofthe notice attached hereto marked "Appendix." 2 Copies of saidnotice, to be furnished by the Regional, Director for the Tenth Region,shall,, after being signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof and main-tained by it for a period of sixty (60) consecutive days thereafter inconspicuous places, including all places where notices to its membersare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or cov-ered by any other material.(b)Mail to the Regional Director for the Tenth Region signedcopies of said notices for posting, the Employers willing, at the plantsof Metal Fabricators & Finishers, Inc., Vulcan Binder and Cover Co.,and Athletic Co., Inc., in places where notices to employeesare cus-tomarily posted.Copies of said notice, to be furnished by theRegional Director for the Tenth Region, shall, after being dulysigned as provided above, be returned forthwith to the Regional Di-rector for such posting.(c)from the date of this Order, what steps the Respondent has taken tocomply herewith.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order.nIn the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL MEMBERS OF UNITEDSTEELWORKERSOF AMERICA, CIOPursuant to -a Decision and Order of the National Labor Rela-tionsBoard, and in order to effectuate the policies of the NationalLabor Relations Act, we hereby give notice that :WE WILL NOT restrain or coerce employees of - Metal Fabrica-tors & Finishers, Inc., Vulcan Binder and Cover Co., and.AthleticCo., Inc., by using or threatening the use of force and violence; orby interfering with employees' ingress and egress to and from"work, or in any other manner restraining or coercing employeesin the exercise of their right to self-organization, to form, join,or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDother mutual aid or protection, and to refrain from any or allof such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor or-ganization as authorized in Section 8 (a) (3) of the Act.UNITED STEELWORKERS OF AMERICA, CIO,Labor Organization.Dated----------------By--------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThisproceeding,brought under Section10 (b) ofthe National Labor RelationsAct, as amended,61 Stat. 136, herein calledthe Act,was heard before a duly desig-natedTrialExaminer at Birmingham,Alabama, on July 19, 1955,pursuant to duenotice.All parties were represented at the hearing and were afforded full opportunityto beheard,to examine and cross-examine witnesses,to introduce evidence relevantand material to the issues,to argueorallyupon the record,and to file briefs and pro-posed findings.The parties waived the filing of briefs,but argued upon the record.The complaint,as issuedby theGeneral Counsel of theNational LaborRelationsBoard and as amended before and during the hearing,'alleges in substance,and .theanswer denies,that on various dates between Februaryand April 1955,agents andpickets of the Respondent Union engaged in assaults and uttered threats of assaultupon employees of Vulcan Press, Inc., Metal Fabricators&Finishers, Inc., VulcanBinder and CoverCo., and Athletic Co., Inc., forcrossing a picket line,in violationof Section8 (b) (1) (A) of the Act.Uponthe entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESS OF EMPLOYERS INVOLVEDFor the purpose of establishing jurisdiction in this case,parties at the hearing stip-ulated that Official notice be taken of finding of the Board in its Decision and Direc-tion of Election,inMetal Fabricators&Finishers,Inc.,issued January 3, 1955, inCase No. 10-RC-2886,in respect to commerce matters.On the basis of findingsfully set forth in that decision,the Board concluded and found that the employer thereinvolved-Metal Fabricators-was engaged in commerce within the meaning of theAct.The Respondent Union,at the hearing, conceded that it would not contest theBoard's conclusion previously reached.Since the Board's decision,above cited, bothby stipulation and as documentary evidence,has been made a part of this record, itappears needless to the Trial Examiner to quote in full the Board's commerce findings.In consonance with the Board's conclusion, the Trial Examiner concludes and findsthat the Employer,Metal Fabricators&Finishers,Inc., is engaged in commerce withinthe meaning of the Act,and that the Board has jurisdiction.II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America,CIO, is alabor organization as defined in Section2 (5) of the Act.'The original complaint in the above-entitled case was issued on May 17, 1955. OnJune 10, 1955,the Regional Director for the Tenth Region issued an order consolidatingthis case with Cases Nos.10-CC-90 and 91 and at the same time issued a consolidatedcomplaint.On June 21 the Regional Director issued an order severing the CC casesand amending the consolidated complaint.During the hearing General Counsel amended,by correcting an apparent typographical error,the order amending the consolidatedcomplaint. UNITED STEELWORKERS OF AMERICA, CIO-535III.THEThe Respondent offered no evidence at thehearing.The testimony of GeneralCounsel's witnesses is unrefuted.The Respondent apparently restsuponits counsel'scontention, voiced early during the hearing and in his oral argument, that GeneralCounsel ought not to have brought the complaint to hearing, among other reasons be-cause the individual filing the charge upon which it was based had sought to have itdismissedand because the Respondent had offered, but the Regional Director hadrefused to accept, an informal settlement.At the hearing full opportunity was offeredthe parties, by the Trial Examiner, to settle the matters.General Counsel stated, how-ever, "Settlement attempts have broken down because of our insistence of a formalsettlement.... I think we have exhausted that possibility. I would be willing to takeany time that would be suitable, but I think we have already crossed that bridge. Iwould say there is no possibility of the parties getting together."Union counselagreed.Witnesses for General Counsel told of several coercive acts on the part of pickets,in attemptingto prevent employees from crossing the picket line, during a strikewhich the Respondent Union concedes was conducted by it against the Employer,Metal Fabricators, beginning in February 1955 and ending, apparently,sometime inJune.The evidence is clear, and General Counsel conceded, that the acts complainedof werenot continuingat the time of the hearing.The coercive incidents will be described briefly, since there is no controversy as tofacts.On February 24, 2 days after the strikebegan, employee Roy Phillips was threatenedby George B. Elliott, Jr., a representative and agent of the Respondent Union..Phillips is employed by Vulcan Binding and Cover Co., which is associated with MetalFabricators and is housed in the same building., Phillips and a number of femaleemployees crossed the picket line to enter the building.Phillips was grabbed by anunidentified picket in the presence of Elliott and warned not togo in.Elliott finallyinstructed the picket to let him go but told Phillips that he "would have to come outand they would carry" him "outin anambulance or undertaker wagon."He was notassaulted,apparently, that afternoon.Some weeks later, however, while on his wayhome in a car, he was followed by pickets Parker and Isbell, conceded to be such byElliott.Some 5 miles from the plant, when Phillips got out of the car to change toa bus, Isbell warned him that he would "not be able to go back in themorning."The next morning, as he started to enter an automobile in which he rode to work, hewas seized by one Butera, a passenger in a car being driven by Elliott, and knockedunconscious.He was taken to a hospital, and upon returning to the plant later thesame day was again threatened by picket Hodges.On about February 25, while entering the plant, Claude Gable, a supervisor at Vul-can Bindery was seized by an unidentified picket, in the presence of Elliott, andprevented from going in until a deputy sheriff intervened.Beinginformed of thealtercation at the time, Superintendent Cox, also of Vulcan Bindery, came out to thescene.After the deputy disposed of the Gable incident, Cox started back into theplant, and overheard Elliott threatening Harvey Roan, Vulcan's janitor. - Cox advisedRoan,since he was not on strike to come on in.Whereupon Elliott turned uponCox, and in the presence of nonstriking employees, threatened bodily violence uponthe superintendent.On this same occasion Roan was threatened by a picket, in Elliott's presence, withbeing "torn up" when he came out later in that day.Later picket Willis told Roanthat "When this thing is over.you are going to be a dead son-of-a-bitch."Roanwas also physically injured during the strike, while at work.He was burning trash,back of the plant, when picket Hodges hit him with a rock, requiring a doctor's treat-ment.During the strike the Respondent's pickets followed nonstriking employees asthey left the plant, plainly for the purpose of intimidation.One evening Elliottand other pickets followed, in their car, the automobile in which Ruth Tillery, anemployee of Vulcan Bindery, and other nonstriking employees were riding home.Elliott repeatedly swung his car as if to run them down, while the pickets shoutedat the nonstrikers.In addition to the injury inflicted upon the janitor, Roan, rock throwing by picketHodges also aroused fear among nonstrikers while at their work.He threw rocksupon the tin roof over the heads of employees of Vulcan Bindery,in anarea havingglass skylights, clearly placing such employees in danger of physical harm.On April 9 pickets Parker and Isbell threatened to force employee James Craig, Jr.,of Athletic Co, Inc., located next door to the building occupied by the previouslyidentified Employers and conceded by the Respondent Union to be affiliated withthem, to stop him from working. Isbell threatened to beat Craig, if he came out. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn summary, the Trial Examiner concludes and finds that the Respondent Uniormust be held accountable for the above-described conduct on the part of iteagent, Elliott, and,the pickets.(International Longshoremen's and Warehousemen'sUnion,79 NLRB 1487.) It is further concluded and found that the following spe-cific conduct was in violation of Section 8 (b) (1) (A) of the Act: (1) The threatsof violence and the actual violence visited upon employee Phillips(Roadway Ex-press, Inc.,108 NLRB 874 at 876); (2) the rock-throwing by Hodges, both at em-ployee Roan and upon the roof above the heads of nonstriking employees; (3) the fol-lowing of nonstrikers as they proceeded from work; (4) the threats uttered to Superin-tendent Cox in the presence of nonstriking employees(District 50,UnitedMineWorkers of America,106 NLRB 903 at 922); and (5) the threat of violence toemployee Craig.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE'The activities of the Respondent set forth in section III, above, occurring inconnection with the activities of the Employers described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has violated Section 8 (b) (1) (A) of theAct, the Trial Examiner will recommend that it cease and desist therefrom, andthat-it take certain affirmative action designated to effectuate the policies of the Act.Upon the foregoing findings of fact, and upon the entire record in the case, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.United Steelworkers of America, CIO, is a labor organization within the mean-ing of Section 2 (5) of the Act.2.By restraining and coercing employees in the exercise of rights guaranteed bySection 7 of the Act, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (b) (1) (A) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]-New Jersey Poultry & Egg CooperativeAssociation,Inc.andAmalgamatedFood & Allied WorkersUnion,Local 56, AFL.Case No. 4-RM-183. October 19,1955.DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Eugene M. Levine, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer, a New Jersey corporation located near Fleming-ton, New Jersey, is engaged in processing and packaging eggs whichit ships to customers in New Jersey and New York. Its direct out-of-State sales for the fiscal year ending May 31, 1955, amounted to$30,410.19, and $38,520.30 for the fiscal year ending May 31, 1954.During the same periods, its direct purchases from points outside theState of New Jersey amounted to $47,774.89 and $54,983.36, respec-tively.In addition, during the fiscal year ending May 31, 1955, the114 NLRB No. 93.